PER CURIAM.
' If a condition is made material by the terms of the guaranty, that condition must be complied with before liability will attach to the guarantor. The instrument under consideration states, in effect: “I will be guarantor for everything sold up to the present time. Hereafter I propose to be the purchaser of these .goods; and as to future goods, if you will invoice them to me, I will be responsible, and send you a check when due.” The court of appeals has decided in Henry McShane Co. v. Padian, 142 N. Y. 207, 36 N. E. 880, that a guarantor may not be made liable, by a forced construction of the language of the guaranty, for that which lie did not undertake, but that the apparent meaning of the words used determines the extent of the liability. We think the judgment = should be affirmed, with costs.